UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):October 3, 2012 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 333-150332 75-1518725 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1717 South Boulder Ave. Suite 700, Tulsa, Oklahoma 74119 (Address of principal executive offices) Registrant’s telephone number, including area code: (918) 280-8693 Copy of correspondence to: Gregory Sichenzia, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Directors On October 3, 2012, David Humphrey, Dale Schoenefeld and Steve Signoff each resigned for personal reasons, effective immediately, as a director of MacroSolve, Inc. (the “Company”). In submitting their resignations, Messrs. Humphrey, Schoenefeld and Signoff did not express anydisagreement with the Company on any matter relating to the registrant’s operations, policies or practices. Appointment of Officers On October 3, 2012, the Board of Directors of the Company appointed the executive officers of the Company for the next year, as follows: Name Title James C. McGill Chairman of the Board of Directors, President and Chief Executive Officer Kendall Carpenter Executive Vice President, Chief Financial Officer and Secretary Previously, Mr. McGill served as the Executive Chairman of the Board of Directors and Ms. Carpenter served as Vice President Finance and Administration, Chief Financial Officer, Secretary and Treasurer. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Letter of Resignation from David Humphrey. Letter of Resignation from Dale Schoenefeld. Letter of Resignation from Steve Signoff. 2 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MACROSOLVE, INC. Date:October 9, 2012 By: /s/KENDALL CARPENTER Kendall Carpenter Chief Financial Officer 3
